DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 11/22/2021 following the Non-Final Rejection of 08/23/2021. Claims 1, 3-5, 11 and 15 were amended; claim 2 was cancelled. Claims 1 and 3-15 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/22/2021, with respect to claims rejected under 35 USC § 112 have been fully considered and are persuasive.  The rejection of 08/23/2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) rejected under 35 USC § 102 and/or 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0328346, herein referenced as Martin, in view of NPL Wind Turbine Design.
Regarding Claim 1, Martin recites a method for providing a wind turbine blade (102a fig. 1) with lightning protection, the method comprising the steps of: 
providing a lightning protection cover (multilayer protective coverings 104a fig. 2) comprising a non-conductive medium (dielectric middle layer 122 fig. 3) and a conductive medium (conductive base layer 124 fig. 3; conductive layer 124 shown to be embedded, i.e. within, the dielectric layer 122 in fig. 3) embedded in the non-conductive medium (122 fig. 3), 
providing a blade body (102a fig. 3) which is fully cured (“the multilayer protective covering 104 a can be readily installed, repaired, and/or replaced,” para. 40; replacement of the multilayer protective covering 104 would mean that it is applicable to a blade which is fully cured), and 
attaching the lightning protection cover to the blade body (102a fig. 3), wherein the lightning protection cover (104a fig. 3) is attached to the blade body (102a fig. 3) with an adhesive medium (“conductive layers 120, 124 can be thin copper tape/sheets that is readily affixed to the blade 102 a and the dielectric layer 122 with adhesive” para. 40).  
 Martin fails to anticipate a blade body comprising a fiber composite material.
Martin and NPL Wind Turbine Design are analogous art in that both relate to the field of endeavor of wind turbines.
NPL Wind Turbine Design teaches that “fiber-reinforced composite, which have high strength and stiffness and low density, [is] a very attractive class of materials for the design of wind turbines” in first full paragraph of section “blade materials” on page 8. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the blade in Martin to be made of a fiber-reinforced composite as disclosed by NPL Wind Turbine Design since they have ‘high strength and stiffness as well as low density’ as taught by NPL Wind Turbine Design.

Regarding Claim 6, the combination of Martin and NPL Wind Turbine Design comprises the method according to claim 1, wherein attaching the lightning protection cover (104a fig. 3 of Martin) comprises bending the lightning protection cover (“The multilayer protective covering 104 a can be wrapped around the blade 102 a” para. 34 of Martin; the act of wrapping the protective covering around the blade would include bending it) to follow the shape of the blade body (102a fig. 3 of Martin).  

Regarding Claim 7, the combination of Martin and NPL Wind Turbine Design comprises the method according to claim 1, wherein attaching the lightning protection cover comprises fully surrounding (“The multilayer protective covering 104 a can be wrapped around the blade 102 a so that an electrical field applied to any side of the blade 102 a can travel along the covering 104 a and to ground 110 via the grounding connections 112 and 106 a” para. 34 of Martin), with the lightning protection cover, the blade body when seen in a cross section taken at right angles to the blade body's longitudinal axis (covering 104a is shown to fully encircle the blade body 102a in fig. 3 of Martin).  

Regarding Claim 8, the combination of Martin and NPL Wind Turbine Design comprises the method according to claim 1, wherein attaching the lightning protection cover (104a fig. 1 and fig. 2 of Martin) comprises encasing (“multilayer protective covering 104 a can be wrapped around the blade 102 a” para. 34 of Martin), with the lightning protection cover, a tip of the blade body (tip region of blade 102a shown to be encased by multilayer protective covering 104a in figs. 1-3 of Martin).  

Regarding Claim 13, the combination of Martin and NPL Wind Turbine Design comprises the method according to claim 1, wherein the conductive medium (conductive base layer 124 fig. 3 of Martin) is a metallic mesh or a metallic foil (“conductive layers 120, 124 can be thin copper tape/sheets” para. 40 of Martin).  

Regarding Claim 14, the combination of Martin and NPL Wind Turbine Design comprises the method according to claim 1, wherein the non-conductive medium (122 fig. 3 of Martin) comprises a polymer (“the dielectric layer 122, which can be, for example, a polyimide film” para. 37 of Martin; polyimide being a polymer).  

Regarding Claim 15, Martin recites a wind turbine blade (102a fig. 1), comprising: a blade body (102a fig. 2) [that is] fully cured (“the multilayer protective covering 104 a can be readily installed, repaired, and/or replaced,” para. 40; replacement of the multilayer protective covering 104 would mean that it is applicable to a blade which is fully cured), and a lightning protection cover (multilayer protective coverings 104a fig. 2) attached to the blade body (102a fig. 2), wherein the lightning protection cover (104a fig. 3) includes a non-conductive medium (dielectric middle layer 122 fig. 3) and a conductive medium (conductive base layer 124 fig. 3; conductive layer 124 shown to be embedded, i.e. within, the dielectric layer 122 in fig. 3) embedded in the non-conductive medium (122 fig. 3), wherein the lightning protection cover (104a fig. 2) is attached to the blade body (102a fig. 2) with an adhesive medium (“conductive layers 120, .  
However, Martin fails to anticipate a blade body made of a fiber composite material.
Martin and NPL Wind Turbine Design are analogous art in that both relate to the field of endeavor of wind turbines.
NPL Wind Turbine Design teaches that “fiber-reinforced composite, which have high strength and stiffness and low density, [is] a very attractive class of materials for the design of wind turbines” in first full paragraph of section “blade materials” on page 8. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the blade in Martin to be made of a fiber-reinforced composite as disclosed by NPL Wind Turbine Design since they have ‘high strength and stiffness as well as low density’ as taught by NPL Wind Turbine Design.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin and NPL Wind Turbine Design, as applied to claim 1 above, in view of US 2005/0150596, herein referenced as Vargo.
Regarding Claim 3, the combination of Martin and NPL Wind Turbine Design comprises the method according to claim 1, but fails to teach wherein the adhesive medium is an epoxy-based glue.  
Vargo is considered analogous art since it relates to the field of endeavor of lightning protection.
Vargo teaches of a lightning protection cover (laminate structure 2 fig. 1A) attached to the blade body (non-metallic surface 4 fig. 1A; para. 20 discloses that this laminate is related to structures such as ‘airplanes wings, windmills, etc.’) with an adhesive medium (adhesive 10 fig. 1A and fig. 1B) is an epoxy-based glue (Vargo teaches that suitable adhesive to fix the laminate structure to the non-metallic surface 4 include “epoxy based adhesives, aqueous based adhesives, solvent based adhesives, fluorine based adhesives, polyester based adhesives, heat sealable adhesives, pressure sensitive rubber adhesives, pressure sensitive acrylic adhesives, pressure sensitive silicone adhesives, release coating adhesives” para. 63); “epoxy-based adhesives” being an epoxy-based glue.  This disclosure from Vargo demonstrates that epoxy-based adhesives were a known suitable adhesive to fix laminate structures to a surface in the art before the effective filing date of invention.
Since Vargo establishes that an epoxy-based glue was known in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have 

Regarding Claim 4, the combination of Martin and NPL Wind Turbine Design comprises the method according to claim 1, but fails to teach wherein the adhesive medium is configured to allow a reversible attachment of the lightning protection cover to the blade body.
Vargo is considered analogous art since it relates to the field of endeavor of lightning protection.
Vargo teaches of an adhesive medium (adhesive 10 fig. 1A and fig. 1B) [which] is configured to allow a reversible attachment (Vargo teaches that suitable adhesive to fix the laminate structure to the non-metallic surface 4 include “epoxy based adhesives, aqueous based adhesives, solvent based adhesives, fluorine based adhesives, polyester based adhesives, heat sealable adhesives, pressure sensitive rubber adhesives, pressure sensitive acrylic adhesives, pressure sensitive silicone adhesives, release coating adhesives” para. 63; the pressure sensitive adhesive examples enabling reversible attachment) of the lightning protection cover (laminate structure 2 fig. 1A) to the blade body (non-metallic surface 4 fig. 1A; para. 20 . This disclosure from Vargo demonstrates that pressure sensitive adhesives were a known suitable adhesive to fix laminate structures to a surface in the art before the effective filing date of invention.
Since Vargo establishes that pressure sensitive adhesives were known in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted the adhesive used in the combination of Martin and NPL Wind Turbine Design with one of the pressure sensitive adhesives described by Vargo for the predictable result of utilizing ‘a suitable adhesive’ as taught by Vargo. Pressure sensitive adhesives allow for the reversible attachment of lightning protection cover to the blade body as detailed in para. 20 of the instant published application. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”. 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0181775, herein referenced as Livingston.
Regarding Claim 1, Livingston recites a method for providing a wind turbine blade (100 fig. 5) with lightning protection (see abstract), the method comprising the steps of: 
providing a lightning protection cover (integrated protection elements 135 in fig. 5) comprising a [first medium] (“thermally conducting/electrically insulating layer 143) and a conductive medium (electrical connection 45 fig. 3A shown to be embedded within 143 in fig. 5) embedded in the non-conductive medium (143 fig. 5), 
providing a blade body (see blade shell in fig. 5), and 
attaching (“the protection components may be attached to the frontal surface by adhesive or mechanical means” para. 37) the lightning protection cover (135 in fig. 5) to the blade body (blade shell 60 fig. 3A), wherein the lightning protection cover (see 140 and 45 fig. 3A) is attached to the blade body (see frontal surface 105 of blade shell in fig. 5) with an adhesive medium (“As previously described for the recessed frontal surface, the protection components may be attached to the frontal surface by adhesive” para. 37).  
However, Livingston fails to anticipate a blade body comprising a fiber composite material which is fully cured.
Livingston and NPL Wind Turbine Design are analogous art in that both relate to the field of endeavor of wind turbine blades.
NPL Wind Turbine Design teaches that “fiber-reinforced composite, which have high strength and stiffness and low density, [is] a very attractive class of materials for the design of wind turbines” in first full paragraph of section “blade materials” on page 8. 

While the combination of Livingston and NPL Wind Turbine Design fails to explicitly teach that the blade body is fully cured, it would have been obvious to one of ordinary skill in the art to have fully cured the blade body prior to mounting of the integrated protection elements thereon since a fully cured blade would be in a more stable state than a partially cured blade body. Additionally, mounting components to a partially cured blade body could potentially alter the form of the blade since it is not fully cured.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Livingston and NPL Wind Turbine Design, as applied to claim 1 above, and further in view of US 2011/0305574, herein referenced as Stiesdal.
Regarding Claim 12, the combination of Livingston and NPL Wind Turbine Design comprises the method according to claim 1, but fails to teach the method further comprising attaching a further lightning protection cover, comprising a non-conductive medium and a conductive medium embedded in the non-conductive medium, to the blade body of the wind turbine blade and connecting the conductive medium of the lightning protection cover to the conductive medium of the further lightning protection cover.  
Stiesdal is considered analogous art since it relates to the field of endeavor of wind turbines.
Stiesdal teaches of attaching (see abstract) a further lightning protection cover (rotor blade extension member 6 fig. 1), comprising a non-conductive medium (blade tip member 6 [is] made of an electrical insulating material such as glass fibre” para. 31) and a conductive medium (see rod 8, anchor 9 and receptor 16 in fig. 3; “rod 8 is made of an electrically conductive metal such as steel for instance” para. 31) embedded in the non-conductive medium (the rod 8 and lightning receptor are shown to be embedded into the blade tip member 6 in fig. 3; the blade tip member 6 is formed from a non-conductive material as described in para. 31), to the blade body (see blade body of blade 4 in fig. 1 and fig. 3) of the wind turbine blade (blade 4 fig. 1) and connecting the conductive medium of the lightning protection cover to the conductive medium of the further lightning protection cover (“the connecting means is adapted to establish or establishes both a mechanical and electrical junction of the blade tip member and the rotor blade since the connecting means is being connected to the lightning down conductor integrated in the rotor blade” para. 8). Stiesdal teaches that “the rotor blade tip member may be shaped as a  
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the blade in the combination of Livingston and NPL Wind Turbine Design with the winglet tip extension from Stiesdal so as to allow for the ‘improvement/adjustment of aerodynamic properties’ as taught by Stiesdal. This modification would result in the conductive mediums being connected to each other since they are both connected to the down conductor of the lightning protection system.

Claims 1, 5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0177915, herein referenced as Gonzalez, in view of NPL Wind Turbine Design, and in further view of US 10113531, herein referenced as Caruso.
Regarding Claim 1, Gonzalez recites a method for providing a wind turbine blade (2 fig. 1) with lightning protection (“the rotor blade extension comprises a lightning protection arrangement” para. 31), the method comprising the steps of: 
providing a lightning protection cover (rotor blade extension 1 fig. 5) comprising a [first medium] (material of extension 1 fig. 5) and a conductive medium (see receptor 7 and connection element 9 in fig. 5 which is shown to be embedded in extension 1 fig. 5) embedded in the [first medium] (material of extension 1 fig. 5), 
providing a blade body (2 fig. 5) which is fully cured (“[correction with the rotor blade tip extension can be done] in a retro-fit step of renovating damaged rotor blades of an existing wind turbine” para. 9; the blade being an existing wind turbine blade would mean that it is fully cured), and 
attaching the lightning protection cover to the blade body (“a rotor blade extension for mounting over a tip of a rotor blade of a wind turbine” para. 8). 
However, Gonzalez fails to anticipate wherein the [first medium] is a non-conductive medium; a blade body comprising a fiber composite material, [and] wherein the lightning protection cover is attached to the blade body with an adhesive medium.

Gonzalez and NPL Wind Turbine Design are analogous art in that both relate to the field of endeavor of wind turbine blades.
NPL Wind Turbine Design teaches that “fiber-reinforced composite, which have high strength and stiffness and low density, [is] a very attractive class of materials for the design of wind turbines” in first full paragraph of 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the material for [the first medium] as well as the material of the blade body in Gonzalez to be glass fiber reinforced plastics (GFRP) as disclosed by NPL Wind Turbine Design so as to have a material which is geared towards ‘maximizing power efficiency’ as taught by NPL Wind Turbine Design. This combination would result in the [first medium] being a non-conductive medium since GFRP is a “non-conducting blade material” as taught in the 1st complete paragraph on page 11 of NPL Wind Turbine Design.

However, the combination of Gonzalez and NPL Wind Turbine Design still fails to teach wherein the lightning protection cover is attached to the blade body with an adhesive medium.
Caruso is analogous art since it relates to the field of endeavor of wind turbine blades.
Caruso teaches of “securing the base layer 66 of thermoplastic material to the rotor blade 16 via an adhesive, one or more mechanical 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the attachment of the tip extension and the rotor blade in the combination of Gonzalez and NPL Wind Turbine Design with the adhesive means from Caruso since it is ‘a suitable attachment means as taught by Caruso.

Regarding Claim 5, the combination of Gonzalez, NPL Wind Turbine Design and Caruso comprises the method according to claim 1, but fails to teach said method further comprising applying the adhesive medium to the non-conductive medium before attaching the lightning protection cover to the blade body.  
At the time of the invention, there would be a recognized problem/need in the art as to how the adhesive should be applied during assembly before bonding the components together. The solution to such a design problem has a finite number of predictable solutions that. The adhesive for bonding these components could be: 1) applied to the static structure (e.g. the blade body), 2) applied to the components that is being attached to the static structure (e.g. applied to the blade tip extension bonded to the blade body), or 3) applied to both components that are being 

Regarding Claim 9, the combination of Gonzalez, NPL Wind Turbine Design and Caruso comprises the method according to claim 1, further comprising: identifying a defective area (tip area of blade 2 fig. 1 of Gonzalez) on or within the blade body (“a correction of deviations in the blade shape. The correction of such deviations can be performed prior to installation of new rotor blades on a wind turbine, or in a retro-fit step of renovating damaged rotor blades of an existing wind turbine” para. 9 of Gonzalez; describing the rotor blade as “damaged” as referenced above would include identification of the defective/damaged area; which would be , and attaching the lightning protection cover on top of the defective area to the blade body (tip area of blade 2 fig. 5 of Gonzalez).  

Regarding Claim 11, the combination of Gonzalez, NPL Wind Turbine Design and Caruso comprises the method according to claim 1, further comprising electrically connecting the conductive medium (see cable 9 and receptor 7 in fig. 5 of Gonzalez) of the lightning protection cover to ground (“this enables to connect the extension lightning receptor 7 to an existing lightning conductor system of the rotor blade 2 and the wind turbine 3 as a whole” para. 55 of Gonzalez; it is known that the lightning conductor systems of wind turbines lead to ground).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gonzalez, NPL Wind Turbine Design and Caruso as applied to claim 9 above, and further in view of US 8641374, herein referenced as Byreddy.
Regarding Claim 10, the combination of Gonzalez, NPL Wind Turbine Design and Caruso comprises the method according to claim 9, but fails to teach wherein the defective area is identified using an X-ray analysis and/or a high-frequency measurement.

Byreddy teaches of an inspecting device 40 for a wind turbine blade having “an inspecting head 40b fitted with ultrasound or X-ray components capable of detecting defects on the surface of the blade 24” in col. 4 lines 44-58.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Gonzalez, NPL Wind Turbine Design and Caruso with the inspecting device with ultrasound/X-ray components from Byreddy so as to ‘detect defects on the surface of the blade 24’ as taught by Byreddy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11015582 – discloses a wind turbine blade with a tip extension, the tip extension having lightning protection provisions disposed within it.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745